Case 1:20-cv-03028-LTB-NYW Document 64-16 Filed 07/14/21 USDC Colorado Page 1 of 2




                              EXHIBIT Q
Case 1:20-cv-03028-LTB-NYW Document 64-16 Filed 07/14/21 USDC Colorado Page 2 of 2



   TRADES                                                    AUTOMATED CONSUMER DISPUTE VERIFICATION                                                                                      EQUIFAX

   Control Number                   99990195112066101                                                     Dispute 1                        [ 007 ] DISPUTES PRESENT/PREVIOUS ACCOUNT
                                                                                                                                          STATUS/PAYMENT RATING/ACCOUNT HISTORY. VERIFY
   Origin NCRA                      EFX                        Bureau Code          9999
                                                                                                                                          ACCOUNT STATUS, PAYMENT RATING, AND ACCOUNT
   Date Created                     07/14/2020                 Response Due         08/05/2020                                            HISTORY.
   Subscriber Code                  164PZ00942                                                            Dispute 2
   Account Number                   1361701014
   Grantor Name                     WYN Resort Development, Inc.
                                                                                                          FCRA Relevant Information       IMAGE ATTACHED
   Responder Name                   Levelyn Barber
   Responder Phone                  702-227-3217               Response Date        07/21/2020

   Response Code                       Verified As Reported              Disputed Info accurate. Updtd Acct info unrelated to dispute              Delete Account                Delete Fraud


   Reported Consumer Identity                                                                             Same        Modified Consumer Identity
   Name                             REMALY MARK D                                                                     Name                         REMALY MARK
   AKA/FN                           REMALY MARK DONALD                                                                AKA/FN
   Address                          1137 MAPLE CIR, BROOMFIELD, CO 80020                                              Address                      1137 MAPLE CIR, BROOMFIELD, CO 80020
   Previous                         770 P ST NW APT 515, WASHINGTON, DC 20001                                         Previous
   SSN                                      -4437                                                                     SSN                                 -4437
   DOB                                     /1985                                                                      DOB                                 1985
   Phone                            202-215-4237                                                                      Phone                        202-215-4237


             Account Type                          ECOA                            Date Open                       Type & Rate                                      Narratives
                  0A                                     I                           10/2017                                8             [ 213 ] INVOLUNTARY REPOSSESSION
                  0A                                                                                                     I8
              Credit Limit                     High Credit                       Current Balance                      Past Due
                                                    $0                                  $0                               $0
                                                                                        $0                               $0
         Original Charge Off              Date Ist Delinquency                  Last Payment Date                  Date Closed             [ 166 ] CONSUMER DISPUTES THIS ACCOUNT
                                                                                                                                          INFORMATION
                                               11/01/2017
                                                                                                                                          [ 213 ] INVOLUNTARY REPOSSESSION
                                               11/01/2017                                                           10/01/2019
                                                                                                                                          [ 261 ] TIME SHARE LOAN

         Activity Designator              Creditor Classification                  Purchased/Sold To Name/Original Creditor                   Purchase Indicator                 Mortgage Id Number


             [C] CLOSED

     Terms Duration            Term Frequency                 Monthly Payment            Actual Payment          Defered Pay Start Date         Ballon Payment                   Ballon Payment Due
                               [M] MONTHLY                          $0




   Consumer Info Indicator


   Compliance Condition Code
                                                [ XB ] Account information disputed by consumer

   Special Comment Code                         [ BI ]


   Account Status                               [ 96 ] Merchandise was repossessed by credit grantor; there may be a balance due
                                                [ 96 ] Merchandise was repossessed by credit grantor; there may be a balance due

   Payment Rating




                                                                                                                                                                                     Levelyn Barber

                                                                                                                                                                                        EXHIBIT 9
                                                                                                                                                                                                KS - 03.24.21.




   TRADES                                                    AUTOMATED CONSUMER DISPUTE VERIFICATION                                                                                      EQUIFAX


                                                                                                   Images Sent
                                                                                             FR09879707122001712.TIF

   Printed 11/03/2020                Proprietary and Confidential to Equifax Information Services LLC-Use Pursuant to Company Instruction                                             Page 1 of 9




                                                                                                                                                                                                  REM0358
